DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/7/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the limitation “in sectional view, a second surface of the light-receiving element on the second main surface side being positioned closer to the first main surface than the second main surface is positioned to the first main surface,” does not appear to have adequate support in the originally filed disclosure. Specifically, it is the position of the Office that the drawings of the disclosure are not to scale and do not, alone, adequately support the specific claimed language of the relative closeness of the second surface and the second main surface to the first main surface. 
It is noted that the specification does disclose “[i]n sectional view, the main surface of the light-receiving element 112 placed in the recess 106 on the second main surface 103 side is desirably positioned closer than the second main surface 103 of the wiring board 101 to the first main surface 102,” (see [0063]) however this is not understood to be a disclosure of a “second surface” being positioned closer to 102 than 103 is to 102. Rather, it is understood to be a disclosure as to an active surface (i.e. “main surface”) being closer to 102. This is evidenced by the following sentence which provides “[i]n other words, if the plurality of external connection conductors 115 of the wiring board 101 is connected to the module substrate 118 and the like, the main surface of the light-receiving element 112 on the second main surface 103 side is arranged away from the main surface of the module substrate 118 or the like,” [emphasis added]. This is further evidenced by at least by [0028] and . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the light-emitting element being disposed on a first surface of the light-receiving element on the first main surface side,” is unclear as to which of the previously recited elements (i.e. the light emitting element or the first surface) is “on the first main surface side” and as to the first main surface side of which element (e.g. the first main surface side of the package, of the light-receiving element, etc.).
Regarding claim 1, the limitation “a second surface of the light-receiving element on the second main surface side being positioned closer to the first main surface than the second main surface is positioned to the first main surface,” is unclear as to which of the previously recited elements (i.e. the light receiving element or the second surface) is “on the second main surface side” and as to the second main surface side of which element (e.g. the second main surface side of the package, of the light-receiving element, etc.).
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saugier et al. (US 2016/0284920; herein “Saugier”).
Regarding claim 1 (first interpretation), Saugier discloses in Fig. 4A-B and related text photosensor package comprising: 
a wiring board (402 and 428, see [0050]-[0051]) comprising a first main surface (top of 402),
a second main surface (436) opposite to the first main surface, 
a recess (438, see [0055]) which has a bottom surface (434/bottom of 440) located between the first main surface (top of 402) and the second main surface (436), 
a plurality of external connection conductors (430, see [0054]) on the wiring board;
the light-receiving element being disposed on the bottom surface of the recess, 
the light-emitting element (414) being disposed on a first surface of the light-receiving element (418) on the first main surface side.
Saugier does not disclose in the embodiment of Figs. 4A-B
the recess opens at the second main surface;
in sectional view a second surface of the light-receiving element on the second main surface side being positioned closer to the first main surface than the second main surface is positioned to the first main surface.
In the same field of endeavor, Saugier teaches in Figs. 3A-B and related text a wiring board (302, 324, 342, 328, and 356, see [0033], [0034], [0038], [0042], and [0045]) comprising
a recess (344, see [0042]) which opens at a second main surface (bottom of 356, as shown in Fig. 3B);
in sectional view a second surface of the light-receiving element (bottom surface of 318, as shown in Fig. 3B) on the second main surface side being positioned 
It would have been obvious to one of ordinary skill in the art to modify the device of Figs. 4A-B of Saugier by having the recess open at a second main surface and a second surface of the light-receiving element on the second main surface side being positioned closer to the first main surface than the second main surface is positioned to the first main surface, as shown in Figs. 3A-B of Saugier, in order to employ a sealing substrate and/or filler material to seal light-receiving device instead of embedding the light-receiving device into a the recess, thereby allowing for alternative manufacturing methods.
Regarding claim 1 (second interpretation), Saugier discloses in Fig. 4A-B and related text photosensor package comprising: 
a wiring board (402 and 428, see [0050]-[0051]) comprising a first main surface (top of 402),
a second main surface (436) opposite to the first main surface, 
a recess (438, see [0055]) which has a bottom surface (434/bottom of 440) located between the first main surface (top of 402) and the second main surface (436), the recess accommodating a light-receiving element (418, see [0053]) comprising a light-receiving part (420, see [0053]), and a first pore (406, see [0046]) and a second pore (404, see [0046]) which penetrate from the first main surface (top of 402) to the bottom surface (e.g. bottom of 410/412), the first pore comprising a first opening in the first main surface and a second opening in the bottom surface, the second pore comprising a third opening in the first main surface and a fourth opening in the bottom surface, the fourth opening accommodating a light-emitting element a light-emitting element (414, see [0052]) comprising a light-emitting part; and 

the light-receiving element being disposed on the bottom surface of the recess, 
the light-emitting element (414) being disposed on a first surface of the light-receiving element (418) on the first main surface side.
Saugier does not disclose in the embodiment of Figs. 4A-B
the recess opens at the second main surface;
in sectional view a second surface of the light-receiving element on the second main surface side being positioned closer to the first main surface than the second main surface is positioned to the first main surface.
In the same field of endeavor, Saugier teaches in Figs. 3A-B and related text a wiring board (302, 324 and 342, see [0033], [0034] and [0042]) comprising
a recess (344, see [0042]) which opens at a second main surface (bottom of 342);
It would have been obvious to one of ordinary skill in the art to modify the device of Figs. 4A-B of Saugier by having the recess open at a second main surface, as shown in Figs. 3A-B of Saugier, in order to employ a sealing substrate and/or filler material to seal light-receiving device instead of embedding the light-receiving device into a the recess, thereby allowing for alternative manufacturing methods.
Additionally, regarding the limitation “in sectional view a second surface of the light-receiving element on the second main surface side being positioned closer to the first main surface than the second main surface is positioned to the first main surface,” it is the position of the Office that the limitation amounts to the optimization of the depth of the recess/height of the sidewalls (i.e. 342 in Fig. 3B of Saugier) for a given sized light-receiving element. Accordingly one of ordinary skill in the art before In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 2, Saugier Figs. 4A-B further discloses wherein the second pore (404) comprises a metal layer on an inner surface thereof (410 and 412 are formed of metal-plated material, see [0051] and [0027]).
Regarding claim 5, Saugier Figs. 4A-B further discloses a light-blocking body (440, see [0057] and [0027]; e.g. a metal material) disposed on the bottom surface of the recess and located between the second opening (bottom of 406) and the fourth opening (bottom of 404).
Regarding claim 6, Saugier teaches a photosensor device comprising:
the photosensor package according to claim 1 (Saugier as shown above).
Saugier Figs. 4A-B further discloses 

the light-emitting element (414) disposed on the light-receiving element and accommodated in the fourth opening (bottom of 404).
Regarding claim 7, Saugier Figs. 4A-B further discloses wherein the light-receiving part (420) is disposed inside the second opening (bottom of 406) in plan view, and the light-emitting part (of 414) is disposed inside the fourth opening (bottom of 404) in plan view.
Claims 3, 4, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saugier, as applied to claims 1 and above, and further in view of Wada et al. (US 2013/0001398; herein “Wada”).
Regarding claims 3 and 11, Saugier does not disclose 
a width of the first opening, is larger than a width of the second opening and a width of the third opening is larger than a width of the fourth opening.
In the same field of endeavor, Wada teaches in Fig. 10b and related text a photosensor package a first pore (pore 92, see [0156]; associated with light receiving element 3, see [0153]) and a second pore (pore 91, see [0156]; associated with light-emitting element, see [0153]) wherein 
a width of the first opening (top of pore 92), is larger than a width of the second opening (bottom of 92) and a width of the third opening (top of pore 91) is larger than a width of the fourth opening (bottom of 91).
It would have been obvious to one of ordinary skill in the art to modify the device of Saugier by having a width of the first opening, is larger than a width of the second opening and a width of the third opening is larger than a width of the fourth opening, as taught by Wada, in order to reflect emitted light out of the pore and light to be sensed into the pore (see Wada [0082]), thereby increasing efficiency.
Regarding claims 4 and 12, the combined device shows wherein a width of the first pore (Wada: 92) increases gradually from the second opening (bottom) to the first opening (top), and a width of the second pore (91) increases gradually from the fourth opening (bottom) to the third opening (top).
Regarding claims 13, 14, 15, 16 and 17, Saugier Figs. 4A-B further discloses a light-blocking body (440, see [0057] and [0027]; e.g. a metal material) disposed on the bottom surface of the recess and located between the second opening (bottom of 406) and the fourth opening (bottom of 404).
Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saugier as applied to claims 6  and 7 above, and further in view of Rudmann et al. (US 2013/0019461; herein “Rudmann”).
Regarding claims 9 and 19, Saugier teaches the photosensor device according to claims 6 and 7 above, but does not explicitly disclose 
an electronic module comprising:
a module substrate comprising connection conductors; and
the photosensor device according to claim 6 and 7, respectively, wherein the light-receiving element is disposed on the module substrate, and the plurality of external connection conductors are connected to the connection conductors.
In the same field of endeavor, Rudmann teaches in Fig. 1 and related text 
an electronic module (1, see [0197]) comprising:
a module substrate (9, see [0200]) comprising connection conductors (solder balls 7 and/or contact pads of PCB 9, see [0199]); and
a photosensor device (comprising light emitting element E and light receiving element D, see [0199]), wherein the light-receiving element (D) is disposed on the module substrate (9), and the plurality of external connection conductors (contact pads 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saugier by having the photosensor device as part of an electronic module comprising a module substrate with connection conductors, the light-receiving element disposed on the module substrate, and the plurality of external connection conductors are connected to the connection conductors, as taught by Rudmann, in order to achieve a completed device such as a hand held communication device (see Rudmann [0200]).
Regarding claims 10 and 20, Saugier teaches the photosensor device according to claims 6 and 7 above, but does not explicitly disclose 
an electronic module comprising:
a module substrate comprising a-connection conductors; and
the photosensor device according to claims 6 and 7, respectively, wherein the plurality of external connection conductors are connected to the connection conductors.
Rudmann teaches the remaining claimed limitations in the same manner and for the same reasons as applied to claims 9 and 19 above. 

Response to Arguments
Applicant's arguments filed 8/7/2020 have been fully considered but they are not persuasive.
Applicant argues (pages 12-13) that Saugier does not teach or suggest the claimed limitation "an inclined angle of the inner wall of the second pore being greater than an inclined angle of the inner wall of the first pore," as recited in claim 1. 

Applicant argues (pages 12-13) that Saugier does not teach or suggest the claimed invention because “the configuration of Saugier [Fig. 4B] does not reduce the height of the photosensor package to decrease the likelihood of damage as a result of contact or a short circuit when the wiring board is connected to a module substrate.”
In response, the examiner disagrees. Specifically, it is noted that the features upon which applicant relies (i.e., “reduce the height of the photosensor package to decrease the likelihood of damage as a result of contact or a short circuit when the wiring board is connected to a module substrate”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It is additionally noted that the rejection is based upon the combination of the embodiment of Figs. 4A-B pf Saugier as modified by the embodiment of Figs. 3A-B of Saugier. The fact that Figs. 4A-B do not show all the claimed the claimed features does not compromise the face that the combination teaches the claimed invention. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
- 13 - 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/15/2021